Citation Nr: 1022057	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-32 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 1983, from February 1991 to May 1991, from October 
2001 to July 2002, from February 2003 to June 2003, and from 
March 2004 to July 2004.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO).  This case was remanded by the 
Board in December 2009 for additional development.


FINDING OF FACT

The Veteran's service-connected right ankle disability is 
manifested by pain, numbness, tingling, a painful surgical 
scar, and limitation of motion to, at most, 10 degrees of 
dorsiflexion and 30 degrees of plantar flexion.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a right ankle fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2009).

2.  The criteria for a separate 10 percent evaluation for 
right ankle tibial nerve neuropathy have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8525 (2009).

3.  The criteria for a separate 10 percent evaluation for a 
right ankle surgical scar have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist him in the development of the issue of 
entitlement to an initial rating in excess of 10 percent for 
the residuals of a fractured right ankle.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the 
record, the Board finds that VA has met that duty.

In March 2007, the RO granted the Veteran's claim of 
entitlement to service connection for the residuals of a 
right ankle injury and assigned an initial 10 percent rating, 
effective August 17, 2006.  The Veteran disagreed with that 
rating, and this appeal ensued.  

During the course of the appeal, VA notified the Veteran of 
the information and evidence necessary to substantiate and 
complete his claims, including the evidence to be provided by 
the Veteran, and notice of the evidence VA would attempt to 
obtain.  VA informed the Veteran that in order to establish 
an increased rating for his service-connected disability, the 
evidence had to show that such disability had worsened and 
the manner in which such worsening had affected his 
employment and daily life.  38 U.S.C.A. § 5103(a).  

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the Veteran adequately 
identifies to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty 
to assist is not a one-way street.  Olsen v. Principi, 3 Vet. 
App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103 (West 2002 
and Supp. 2009).  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment records; the report of an August 
2007 assessment from a private practitioner; and private 
medical records reflecting the Veteran's treatment for a May 
2008 right ankle injury.  

In January 2007 and February 2010, the Veteran was examined 
by VA to determine the extent of impairment due to his 
service-connected residuals of a fractured right ankle.  The 
VA examination reports show that the examiners reviewed the 
Veteran's medical history, interviewed and examined to 
Veteran, documented his current medical conditions, and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  Therefore, the 
Board concludes that the VA examinations are adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).

Finally, as noted above, the Veteran had a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims folder.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support his claim; and there is no evidence of any VA error 
in notifying or assisting the Veteran that could result in 
prejudice to him or that could otherwise affect the essential 
fairness of the adjudication.  Indeed, he has demonstrated a 
good understanding of the criteria necessary for rating his 
service-connected left ankle disability.  Accordingly, the 
Board will proceed to the merits of the appeal.

Initial Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  The 
appeal of the Veteran's right ankle claim is based on the 
assignment of an initial evaluation following an initial 
award of service connection for residuals of a right ankle 
fracture.  As such, evidence contemporaneous with the claim 
and the initial rating decision are most probative of the 
degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous."  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
staged ratings may be assigned for separate periods of time.  
Id.

Service connection for healed fracture of the right ankle was 
granted by a March 2007 rating decision and a 10 percent 
evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5271, effective August 17, 2006.

In a January 2007 VA joints examination report, the Veteran 
reported years of mild, constant right ankle discomfort.  The 
intensity of the pain reportedly increased with weather 
changes and prolonged standing, as well as occasional mild 
swelling.  He also reported numbness and tingling in the 
right great and second toes.  On examination, the Veteran did 
not limp and appeared to be in "extremely satisfactory" 
medical condition.  There was a moderate element of increased 
rubor, bilaterally, and both feet were slightly cool to the 
touch.  Dorsal pedal pulses were present, bilaterally, 
greater on the right than the left.  There was very minimal 
swelling of the right ankle but no edema, and the alignment 
of the right ankle appeared "perfectly normal."  The 
Veteran was capable of walking on both toes and heels.  The 
surgical incision on the right ankle measure 3 inches by 1/2 
inch and was well-healed, slightly raised, and sensitive to 
fairly light pressure.  Plantar flexion was accomplished to 
30 degrees on the right and 50 degrees on the left.  
Dorsiflexion was accomplished to 25 degrees, bilaterally, and 
inversion and eversion were accomplished to 20 degrees and 15 
degrees, also bilaterally.  Repetitive testing revealed no 
increased pain or fatigue.  The examiner concluded that the 
Veteran's right ankle fracture had healed with mild 
restriction of motion and slight swelling, mild posttraumatic 
arthritis, and mild, bilateral peripheral arteriosclerosis of 
both lower extremities with moderate vascular insufficiency 
of both feet.

In an August 2007 private medical report, the Veteran 
reported debilitating ongoing right ankle pain running along 
the medial malleolus posteriorly up the inside of his calf to 
his knee.  He also described pain along the anterior aspect 
of the joint line, which occurred intermittently with cold 
weather.  In addition, the Veteran reported some weakness.  
The private physician noted that the Veteran had not had any 
recent treatment or physical therapy.  On examination, the 
Veteran was able to heel and toe walk, albeit with some 
weakness on the right compared to the left.  The Veteran was 
diffusely tender to palpation along the medial malleolus and 
anterior joint line and into the lateral inframalleolar 
region.  He demonstrated about 10 degrees of dorsiflexion and 
40 degrees of plantar flexion with inversion and eversion 
symmetric to the contralateral side.  The Veteran exhibited 
global weakness in inversion and eversion with mild decreased 
strength at 4/5 and mildly decreased strength of -5/5 on 
dorsiflexion and plantar flexion on the right compared to the 
left.  X-rays of the right ankle showed perhaps a mild amount 
of joint space narrowing and mild, if any, degenerative 
changes.

A May 2008 private hospital report stated that the Veteran 
was admitted for inpatient treatment with a nail to the right 
posterior aspect of the ankle secondary to a projectile 
injury from a lawn mower.  On inspection, there was a nail 
projecting from the lateral aspect of the right ankle.  
Otherwise, the inspection was normal with no cyanosis, edema, 
clubbing, or calf tenderness.  The ankle showed no 
ecchymosis, swelling, hematoma, erythema, or tenderness to 
palpation.  X-rays revealed a cortical abnormality at the 
postero-lateral aspect of the distal fibula, likely related 
to the prior injury.  It appeared as a missing divot of 
cortical bone at the site of the prior nail.  The possibility 
of a small associated fracture could not be excluded.  No 
other osseous abnormality was identified, and the ankle 
mortise was intact.  The Veteran underwent incision and 
drainage of the wound and after two days, he was discharged 
home on oral antibiotics.  It was noted that his sensory and 
motor processes were intact and that there was no bilateral 
calf tenderness.  

After his discharge from the private hospital, the Veteran 
received follow-up treatment through September 2008.  At the 
end of that time, the Veteran had a normal gait and station, 
and the tenderness along the posterior aspect of the foot 
along the Achilles tendon and medial and lateral aspects of 
the ankle were much improved.  There was no swelling, 
defects, crepitation, or calor.  The active range of ankle 
motion consisted of 10 degrees of extension, 30 degrees of 
flexion, 17 degrees of subtalor eversion, and 20 degrees of 
subtalor inversion.  Muscle strength in the ankle and great 
toe was full in all planes at 5+/5.  The sensation was 
normal, as were patellar and Achilles reflexes; and there was 
no clonus or instability.  The alignment of the ankle was 
also normal.  In addition, X-rays of the right ankle were 
normal.

In June 2008, approximately six weeks after the injury, the 
Veteran was medically cleared to return to work without 
restriction.

In a February 2010 VA joints examination report, the Veteran 
complained of a dull aching pain with exacerbations during 
weather changes or prolonged standing or walking.  He 
reported that the pain went down to the medial aspect of the 
arch and the great and second toes of the right foot with 
numbness and tingling.  The Veteran stated that he wore high 
top shoes to protect the ankle and that two or three times a 
week, he took over-the-counter medication for his right ankle 
pain.  He noted that at best, he could walk a half mile and 
that he had not run in years.  The Veteran also noted that he 
did not use an assistive device for ambulation and that his 
service-connected right ankle disability had not caused him 
to miss any work during the previous twelve months.  In 
addition to pain, the Veteran reported stiffness and 
decreased speed of joint motion.  He denied deformity, giving 
way, instability, weakness, incoordination, effusion, or 
episodes of dislocation, subluxation, or locking.

On examination, the Veteran demonstrated an antalgic gait and 
poor propulsion.  There was no other evidence of abnormal 
weight bearing.  There was bony enlargement at the right 
ankle, deformity, tenderness, and guarding of movement, as 
well as increased pain to light touch.  There was no ankle 
instability or tendon abnormality.  The active ranges of 
motion included dorsiflexion from zero to 20 degrees on the 
left and zero to 15 degrees on the right.  Plantar flexion 
was performed from zero to 45 degrees on the left and zero to 
35 degrees on the right.  Strength was 5/5 in the lower 
extremities.  There was objective evidence of pain on 
active/repetitive motion, and Tinel's test was positive at 
the inferior/posterior aspect of the right malleolus.  X-rays 
of the right ankle revealed minimal soft tissue swelling, but 
were otherwise normal.  On further examination, there was 
decreased sensation over the first three toes of the right 
foot.  Although nerve conduction studies were normal, the 
examiner noted that they were technically limited.

The diagnoses were pain in the right ankle, radiating to the 
right foot and medial aspect of the calf, status post 
fracture of the medial malleolus and peripheral neuropathy of 
the right medial plantar nerve.  The examiner noted that such 
disabilities would have a significant effect on the Veteran's 
usual occupation in terms of decreased mobility, problems 
with lifting and carrying, and pain.  The Veteran's right 
ankle disability was found to prevent his participation in 
sports and to have a severe affect on his ability to 
participate in recreation and travel.  There was a moderate 
impact on his ability to perform chores, exercise, and 
driving, and mild to no affect on shopping, bathing, 
dressing, toileting, and grooming.  The VA examiner concluded 
that the Veteran's right tibial nerve neuropathy was most 
likely permanently aggravated by his service-connected right 
ankle fracture.

The Schedule provides that assignment of a 10 percent rating 
for limitation of motion of the ankle is warranted for 
moderate limitation of motion.  A 20 percent evaluation is 
warranted for marked limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5271.  As set forth at 38 C.F.R. 
§ 4.71, Plate II (2009), the normal range of dorsiflexion of 
the ankle is to 20 degrees, and normal plantar flexion is to 
45 degrees.

The Veteran's service-connected right ankle disability is 
manifested by pain, numbness, tingling, a painful surgical 
scar, and limitation of motion to, at most, 10 degrees of 
dorsiflexion and 30 degrees of plantar flexion.  Such 
findings show that the Veteran has never had less than 50 
percent of normal dorsiflexion or 66 percent of normal 
plantar flexion.  In addition, the findings in January 2007 
demonstrated that the Veteran had 125 percent of normal 
dorsiflexion and 66 percent of normal plantar flexion, while 
the findings in February 2010 demonstrated that the Veteran 
had 75 percent of normal dorsiflexion and 78 percent of 
normal plantar flexion.  Accordingly, the Board finds that 
the Veteran's right ankle limitation of motion is best 
characterized as moderate in severity.  As such, an 
evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 5271.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.

The Veteran has reported right ankle pain on use, a 
contention which is substantiated by the medical evidence of 
record..  However, the medical evidence of record does not 
show that this results in additional limitation of motion due 
to pain.  The January 2007 VA joints examination report 
stated that there was no increase in pain or fatigue on 
repetitive motion.  The February 2010 VA joints examination 
report specifically stated that while there was evidence of 
pain following repetitive motion, there was no additional 
limitation of motion.  Accordingly, the medical evidence of 
record does not show that the Veteran experiences pain which 
causes additional limitation of motion beyond that 
contemplated by the currently assigned evaluation.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).

The Board has considered rating the Veteran's service-
connected right ankle disability under all appropriate 
diagnostic codes.  However, the medical evidence of record 
does not show ankylosis of any part of the right foot, 
malunion of the os calcis or astragalus, or astragalectomy.  
38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 
(2009).  As such, an initial rating in excess of 10 percent 
is not warranted under these diagnostic codes.

However, as noted above, the medical evidence of record 
clearly shows that the Veteran experiences right ankle tibial 
nerve neuropathy secondary to his right ankle disability.  
This neuropathy is manifested by numbness and tingling.  
Under Diagnostic Code 8525, incomplete paralysis of the 
posteror tibial nerve warrants a 10 percent evaluation when 
it is mild or moderate and a 20 percent evaluation when it is 
severe.  A 30 percent evaluation is warranted for complete 
paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8525.  With 
respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a, Diagnostic Codes 8520 to 8530 (2009).  Based on the 
Veteran's complaints and the neurologic findings, the Board 
finds the evidence of record shows that the Veteran's right 
ankle neurologic symptoms are wholly sensory.  See Id.  
Accordingly, a separate 10 percent evaluation is warranted 
for the neurologic component of the Veteran's service-
connected right ankle disorder for the entire period on 
appeal.

The medical evidence of record also shows that the Veteran 
has a surgical scar on his right ankle that is related to his 
service-connected right ankle disability.  The January 2007 
VA joints examination report specifically stated that the 
scar was "sensitive to fairly light touch."  Under 
Diagnostic Code 7804, a single scar that is painful warrants 
a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  Accordingly, a separate 10 percent evaluation is 
warranted for the surgical scar associated with the Veteran's 
service-connected right ankle disorder for the entire period 
on appeal.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the evaluations assigned herein reflect 
the degree of impairment shown since the date of the grant of 
service connection for residuals of a right ankle fracture, 
there is no basis for staged ratings with respect to this 
claim.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- 
connected disability affects employment "in ways not 
contemplated by the rating schedule[,]" § 3.321(b)(1) is 
applicable).

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render his 
disabilities rating for his right ankle disability 
inadequate.  The Veteran's right ankle disability was 
evaluated under to 38 C.F.R. §§ 4.71a, Diagnostic Code 5271; 
4.118, Diagnostic Code 7804; 4.124a, Diagnostic Code 8525, 
the criteria of which are found by the Board to specifically 
contemplate the Veteran's level of disability and 
symptomatology.  As noted above, the Veteran's right ankle 
disability is manifested by pain, numbness, tingling, a 
painful surgical scar, and limitation of motion to, at most, 
10 degrees of dorsiflexion and 30 degree of plantar flexion.  
When comparing this disability picture with the symptoms 
contemplated by the Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by 
the disabilities ratings assigned herein for his residuals of 
a right ankle fracture.  Ratings in excess of the currently 
assigned ratings are provided for certain manifestations of 
right ankle disabilities, but the medical evidence reflects 
that those manifestations are not present in this case.  The 
criteria for the ratings assigned herein for the Veteran's 
manifestations of a right ankle fracture more than reasonably 
describe the Veteran's disability level and symptomatology 
and, therefore, the schedular evaluations assigned herein are 
adequate and no referral is required.  See VAOGCPREC 06-96, 
61 Fed. Reg. 66749 (1996); see also 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5271; 4.118, Diagnostic Code 7804; 4.124a, 
Diagnostic Code 8525.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for 
ratings in excess of those assigned herein for the Veteran's 
right ankle disability, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Massey, 
7 Vet. App. at 208.


ORDER

An initial evaluation in excess of 10 percent for residuals 
of a right ankle fracture, is denied.

A separate 10 percent disability evaluation for the Veteran's 
right ankle tibial nerve neuropathy is granted, subject to 
the laws and regulations governing the payments of monetary 
benefits.

A separate 10 percent disability evaluation for the Veteran's 
right ankle surgical scar is granted, subject to the laws and 
regulations governing the payments of monetary benefits.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


